Citation Nr: 1221802	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  08-27 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to an innocently acquired psychiatric disability to include as secondary to a service-connected disability.

2.  Whether new and material evidence has been received to reopen the claim of service connection for a bilateral knee disorder.

3.  Entitlement to service connection for a bilateral knee disorder.



REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from July 1988 to September 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the RO.

The Board has reviewed the contents of the Veteran's Virtual VA file and found no medical or other evidence pertinent to this appeal that is not in his claims file. 

The  issue of an increased rating for the service-connected residuals of a right index finger laceration was raised by the record in October 2000, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers the matter to the AOJ for appropriate action.  

The issue of service connection for an innocently acquired psychiatric disorder and the now reopened claim of service connection for a bilateral knee condition are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An April 2001 rating decision declined to reopen the Veteran's claim of service connection for a bilateral knee disorder; the RO notified him of this action and apprised him of his appellate rights, but he did not appeal in a timely fashion. 

2.  The evidence added to the record since the April 2001 rating decision is neither cumulative nor redundant of the previously considered facts and, by itself or in connection with the evidence previously assembled, relates to an unestablished fact necessary to prove the claim and raises a reasonable possibility of substantiating the claim of service connection for a bilateral knee disorder.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of service connection for a bilateral knee disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) (including as amended effective on May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)). 

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the U.S. Court of Appeals for Veterans Claims (Court) held that the notice requirements of VCAA applied to all 5 elements of a service connection claim (i.e., to include the rating assigned and the effective date of award). 

With respect to claim to reopen, the Board notes that the Court has held that, because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

The April and June 2007 letters provided the Veteran with notice of VA's duties to notify and assist him in the development of his claims consistent with the laws and regulations outlined above. 

In this regard, these letters informed him of the evidence and information necessary to substantiate his claims, the information required of him to enable VA to obtain evidence in support of his claims, and the assistance that VA would provide to obtain information and evidence in support of his claims.  

The Veteran was notified of the basis for previously denied claims and informed of what was needed to reopen the claims.  He was also given general notice of regarding disability ratings, and effective dates of awards. 

The Veteran's service treatment records are associated with his claims file, and VA has obtained all pertinent/identified records that could be obtained.  The Veteran was afforded VA examinations.  The Board concludes that the VA examinations are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Notably, the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach in a claim to reopen unless the claim has been reopened.  38 C.F.R. § 3.159 (c)(4)(iii) (2011). 

To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not required at this time.  


Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a Veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011). 

That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). 

Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection there must be: medical evidence of a current disability; medical evidence, or in some cases lay evidence, of in-service occurrence or aggravation of a disease or injury; and, medical evidence of a nexus between an in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered. 38 U.S.C.A. § 7105 (West 2002). 

However, a claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108. 

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

When determining whether a claim should be reopened, the credibility of newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 


Analysis

In an August 1993 rating decision, the RO denied the Veteran's original claim of service connection for a bilateral knee condition on the basis that there was no evidence of a left knee disability or evidence of a nexus between a right medial meniscus tear and an injury of his period of active service.  

An April 2001 rating decision declined to reopen the claim since new and material evidence had not been received.  Timely appeals of these decisions were not filed and the decisions became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The evidence considered at the time of the April 2001 rating decision included the Veteran's service treatment records and a May 1993 VA examination report.  

The service treatment records showed that the Veteran first reported complaints of knee pain in July 1991 when he described it at bilateral and present for approximately one year.  The assessment was that of retropatellar pain syndrome.  Subsequent complaints of right and left knee pain were reported in August and September 1991, but the X-ray studies of the knees were noted to be normal.  He was medically discharged, in part, due to his knee complaints.

At an August 1993 VA examination, the VA examiner noted that the X-ray studies of the knees were normal and that the right meniscus popped on examination.  The diagnoses included those of right medial meniscus tear and no evidence of patellofemoral syndrome found on examination.

The evidence added to the record since the April 2001 rating decision includes VA treatment records dated from January 1995 to July 2008.  This evidence is new because it was not considered at the time of the April 2001 decision.

The VA treatment records added to the record since April 2001 continue to reflect right knee complaints.  In particular, the March 2003 VA X-ray studies showed evidence of mild degenerative changes, and a November 2004 treatment record contained an assessment of osteoarthritis.  

Regarding the left knee, the evidence added to the record includes March 2003 and November 2004 VA treatment records showing X-ray evidence of mild degenerative changes and an assessment of osteoarthritis.  

Thus, on review, the Board finds that the recently received medical evidence showing  current disability relates to an unestablished fact necessary to substantiate the claim.  This evidence along with previously considered evidence raises a reasonable possibility of substantiating the claim.  .

Accordingly, on this record, new and material evidence is found to have been presented to reopen the claim of service connection for a bilateral knee disorder.



ORDER

As new and material evidence has been received to reopen the claim of service connection for a bilateral knee disorder, the appeal to this extent is allowed, subject to further action as discussed hereinbelow. 



REMAND

As the claim is reopened, the Board finds that additional development is needed.  Considering the findings noted in the service treatment records reflective recurrent knee complaints and the current showing of bilateral knee degenerative changes, a VA examination with medical opinion is needed to determine whether any current knee disorder is due to an injury or other event or incident of the Veteran's period of active service.

Regarding an innocently acquired psychiatric disorder, the Veteran is found to have diagnoses of posttraumatic stress disorder (PTSD), psychosis and major depressive disorder.  

VA recently amended 38 C.F.R. § 3.304(f) (2011) by liberalizing, in certain circumstances, the evidentiary standard for establishing the in-service stressor required for PTSD claims. 

Service connection for PTSD may now be granted if the evidence demonstrates (1) a current diagnosis of PTSD (rendered by an examiner specified by the regulation); (2) an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically related to the Veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and (3) evidence that the Veteran's PTSD symptoms have been medically related to the in-service stressor by a VA psychiatrist or psychologist, or one contracted with by VA.  38 C.F.R. § 3.304(f)(3) (2011). 

Here, as the Veteran is shown to have served as a rifleman in the Persian Gulf in 1990 and to have had a PTSD stressor based on being shot at while on the way to a mission, the Board finds that he should be afforded a VA examination.

The RO should also take the opportunity to secure any additional VA treatment records since July 2008 since these records are constructively of record.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

Accordingly, these remaining matters are REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran in order to obtain copies of any outstanding clinical records referable to VA or non-VA treatment rendered him for the claimed innocently acquired psychiatric disorder and bilateral knee disorder since service.  

For any identified non-VA health care providers, the RO should obtain the necessary authorizations from the Veteran in order to obtain any copies of all treatment records that are not currently on file.  All records obtained pursuant to this request must be associated with the claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file. 

2.  The Veteran should then be schedule for a VA joints examination to determine the nature and likely etiology of the claimed bilateral knee  disorder.  

The claims folder, including a copy of this REMAND, must be made available to and reviewed by the examiner.

Any indicated studies, tests, and evaluations should be performed.  The examiner should not all current left knee diagnoses.

After examining the Veteran and reviewing the entire record, the VA examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current knee disability had its clinical onset during the Veteran's period of active service as related to the complaints noted from July to September 1990 during service or otherwise is due to another event or incident of his period of active service.  The examiner should provide a complete rationale for any opinion rendered. 

If an opinion cannot be offered, then the examiner must provide an explanation as to why.

3.  The Veteran should then be scheduled for a VA examination to determine the nature and likely etiology of the claimed innocently acquired psychiatric disorder. 

The claims folder, including a copy of this REMAND, must be made available to and reviewed by the examiner. 

Any indicated studies, tests and evaluations should be performed.  The examiner should note all current psychiatric diagnoses. 

After examining the Veteran and reviewing the entire record, the VA examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current innocently acquired psychiatric disability, other than PTSD, had its clinical onset during the Veteran's period of active service or otherwise was caused or aggravated by a service-connected disability.  The examiner should provide a complete rationale for any opinion rendered.   

If PTSD is diagnosed, the VA examiner should identify the in-service stressor that forms the basis of the diagnosis.  If PTSD is not diagnosed, the examiner should explain why such a diagnosis was not made. 

4.  After completing all indicated development, the RO should readjudicate the reopened claim in light of all the evidence of record. If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


